Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II. in the reply filed on 11/8/21 is acknowledged.
Claims 1 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims are confusing as to intent because claim 2 and 3 raise ambiguity as to the claims’ requirements regarding the presence of amino group containing antioxidants. In that component A5 may include phenolic antioxidants that have amino groups, it can not be determined if these limitations to amino group containing antioxidant presence are intended to be exclusions of or additional allowances for amino group containing antioxidants beyond those that may already be present in component A5 or limitations to the presence of or exclusion of amino group containing antioxidants from the formulations defined by the claims.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calabrese et al.(6,348,514).
	Calabrese et al. discloses methods for forming polyurethane foams by reacting a polyether polyol having an OH number of 56 { OH#=([56,100][functionality])/[molecular weight] } and molecular weight of 3000 utilized in amounts as claimed, water as blowing agent in amounts as claimed, methyl 3-( 4-hydroxy-3,5-di-tert-butylphenyl)propionate as a phenolic antioxidant in amounts as claimed, and isocyanates as claimed with employments of materials being at Index values as claimed with there being no requirement for further inclusion of other antioxidants [instant claims 3 & 4] (see abstract, Figures, column 1 lines 11-19,  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calabrese et al.(6,348,514) as applied to claims 2-7, 9 and 11 above. 
	Claim 8 differs from Calabrese et al. in that phenolic antioxidants having carbon numbers as claimed are not required. However, Calabrese et al. allows for additional phenolic antioxidants including octadecyl-3,5-di-tert-butyl-4-hydroxy hydrocinnamate which has carbon numbers as defined by claim 8 (column 3 line 44 et seq.) for purposes of imparting stabilization.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized this/these antioxidants of Calabrese et al. in the preparations of Calabrese et al. for the purpose of imparting its/their recognized stabilizing effect(s) in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calabrese et al.(6,348,514) as applied to claims 2-7, 9 and 11 above, and further in view of Fishback et al.(5,556,894).
Claim 10 differs from Calabrese et al. in that trisdipropylene glycol phosphite is not required. However, Fishback et al. allows for employment of trisdipropylene glycol phosphite in polyurethane foam preparations for purposes of imparting flame resistance (see abstract & column 16 lines 30-33).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the trisdipropylene glycol phosphite of Fishback et al. in the preparations of Calabrese et al. for the purpose of imparting its recognized flame resistance imparting effects in order to arrive at the processes of .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burdeniuc et al. and Clauss are cited for their disclosures of relevant stabilized mixtures in the urethane and foam arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/Primary Examiner, Art Unit 1765